IN THE SUPREME COURT OF THE STATE OF NEVADA


 KESHONE OWENS,                                        No. 84725
                         Appellant,
               vs.
 THE STATE OF NEVADA,
                                                           FILED
                   Respondent.                                JUN 0 9 2022
                                                                    H A. BROWN
                                                        CLE    OF        e
                                                                         •  •

                     ORDER DISMISSING APPEAL                    EPU CLERK



            This is a pro se appeal from the "Decision and Order Vacating
Order of February 2, 2022." Because no statute or court rule permits an
appeal from such an order, this court lacks jurisdiction to consider this
appeal. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990)
(explaining that court has jurisdiction only when statute or court rule
provides for appeal). Accordingly, this court
            ORDERS this appeal DISMISSED.




                                                , J.
                        Hardesty


       /414a,-.0          , J.                                            J
Stiglich                                  Herndon




cc:   Hon. Erika D. Ballou, District Judge
      Keshone Owens
      Attorney General/Carson City
      Attorney General/Las Vegas
      Eighth District Court Clerk


                                                          22-- 1 PIZ 2?